ORDER

PER CURIAM.
Gary Cross (Husband) appeals from the trial court’s dismissal of his Motion for Contempt alleging his former spouse, Tanya Cross, failed to comply with the terms of their dissolution decree. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court did not abuse its discretion in dismissing Husband’s motion. Jones v. Jones, 296 S.W.3d 526, 527-28 (Mo.App. W.D.2009). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).